DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bridget Laffey (63105) on 08/12/2022.
The application has been amended as follows: 
Claim 11 (canceled)
Claim 12 (canceled)
Claim 13 (canceled)
Claim 14 (canceled)
Claim 15 (canceled)
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior art Yajima et al. (Pub No.: 2015/0074384) teaches: A secure boot method for a system, the system including a processor and a storage medium configured to store a program, a plurality of first partial hash values calculated based on a plurality of first partial programs into which the program is divided, and a first legitimate hash value which is a hash value calculated based on a plurality of first legitimate partial hash values, the plurality of first legitimate partial hash values being calculated based on a plurality of legitimate partial programs. The secure boot method includes calculating, a second calculated hash value based on the plurality of first partial hash values, and determining, whether or not the second calculated hash value matches the first legitimate hash value to continue the start-up processing of the system when the determination indicates match, and suspend the start-up processing of the system when the determination does not indicate match.
Ali at al. (Patent NO. US 11,409,878) teaches:  a set of data containing a cryptographic first hash protected by a code, and a set of trusted security guidelines for operating an electronic device; a trusted platform module device to store a second hash associated with the computer program; a trusted application computing agent to establish that a hardware initialization sequence of the electronic device is trusted upon matching the first hash with the second hash; and a controller to operate the computer program on the electronic device according to the set of trusted security guidelines.
Fu et al. (Pub NO. US 2020/0042709) teaches determine whether a hash value of the BIOS is the same as a preset hash value. The preset hash value may be a hash value of the BIOS calculated when the device is powered on. If these two are the same, this indicates that the integrity of the BIOS is not corrupted. Otherwise the integrity of the BIOS is corrupted.
Sheng (Pub NO. US 2019/0236280) teaches calculating a UEFI BIOS digest   using an initial, untampered state of the BIOS, thereby creating an authentic BIOS digest, said calculating performed by the cryptographic module in the UEFI BIOS.
Domke (Pub No US 2018/0375662) reading the first boot loader; calculating a hash of the first blood loader; regenerating the first mutated key according to a mutation of the secret device key based on the hash of the first boot loader; and decrypting the secure key store using the first mutated key.
Interpreting the claims in light of the specification the examiner finds the claimed invention is patentably distinct from the prior art of record. Any individual or combination of any of these prior art does not explicitly taught or suggests – calculating at least one first digest of the BIOS, operating system loader and the operating system; and calculating at least one first digest of the BIOS, operating system loader and the operating system; - which taught nor suggested by the prior art of record (PTO-892 and 1449). Therefore, claims 1-10 and 16-20 indicated allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186